Citation Nr: 1324434	
Decision Date: 08/01/13    Archive Date: 08/13/13

DOCKET NO.  10-35 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a respiratory disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Barstow, Counsel



INTRODUCTION

The Veteran had active military service from July 1965 to March 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2009 and August 2009 rating decisions of the VA Regional Office (RO) in St. Petersburg, Florida.  

The appeal is REMANDED to the VA RO.  VA will notify the Veteran if further action is required.


REMAND

The Veteran was scheduled for an in-person hearing at the RO before a Veterans Law Judge (VLJ) (i.e. a Travel Board hearing) in June 2013.  He failed to report for his requested hearing; however, he requested that his hearing be rescheduled as he missed his hearing due to being in the hospital.  

Pursuant to 38 C.F.R. § 20.704(d) (2012), if good cause is shown for failure to report to the scheduled hearing, the hearing will be rescheduled for the next available hearing date.  The Board finds that the Veteran has shown good cause for his failure to report for the previously scheduled hearing.  A remand of the present appeal is therefore necessary to afford the Veteran a rescheduled hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing before a VLJ.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



